Citation Nr: 1716894	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD).

2.  Entitlement to a rating in excess of 50 percent for a skin disorder, characterized as a staph infection of the lower abdominal wall and furunculosis of the right arm, furuncle with cellulitis of the left cheek, and lesions of the feet.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of March 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

This appeal was remanded by the Board in Mach 2016 for additional development and is now ready for adjudication. 


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's coronary artery disease was productive of a workload of more than 3 METs resulting in dyspnea, fatigue, dizziness, and syncope as well as left ventricular dysfunction with an ejection fraction of at least 30 percent; at no time has there been any finding of chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of at less than 30 percent.

2.  Throughout the course of the appeal, the Veteran's skin disorder has been characterized by dry, red, and itchy skin that becomes raw with bleeding and discolors his leg; at no time has there been any finding that it has affected more than 40 percent of the entire body or more than 40 percent of the exposed areas, or required constant or near-constant systemic immunosuppressive therapy during the past 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.104, Diagnostic Code (DC) 7005 (2016).

2.  The criteria for a rating in excess of 50 percent for a skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.118, DC 7899-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in March 2016 in order to obtain additional relevant treatment records and new VA examinations.  After the Remand, additional medical documents from VA and private treatment providers were associated with the Veteran's claims file.  In June 2016, the Veteran stated that he had no further evidence to submit.

The Veteran was provided with examinations to address his coronary artery disease as well as his skin disorder.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that there is currently a stay on the adjudication of appeals affected by the recent decision issued by the United States Court of Appeals for Veterans Claims in Johnson v. McDonald, 27 Vet. App. 497 (2016), which involves the use of a topical corticosteroid for a service-connected skin disability.  However, the Johnson stay only applies when a claimant potentially would be entitled to a higher disability rating under the applicable diagnostic code.  In this case, the June 2016 examiner noted that the Veteran has been treated with topical corticosteroids within the past 12 months, utilizing them 6 weeks or more, but not at a constant or near-constant rate.  As the Veteran can only be awarded a higher rating by demonstrating constant or near-constant systemic corticosteroid use, the Johnson stay does not apply in this instance

Therefore, VA has met its duty to assist in this respect.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Coronary Artery Disease

In a November 2010 rating decision, the Veteran was granted service connection for coronary artery disease with a 60 percent rating.  However, in February 2011, he sent in a statement indicating that he sought an increase in his rating.

The Veteran currently receives a 60 percent disability rating for his coronary artery disease under 38 C.F.R. § 4.104, DC 7005 (addressing coronary artery disease).  Under this Diagnostic Code, a 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.  Based on the evidence of record, a rating in excess of 60 percent is not warranted for the Veteran's coronary artery disease.  

First, there is no evidence that the Veteran has had congestive heart failure, much less chronic congestive heart failure.  Both the January 2013 and June 2016 examiners stated that there was no history of congestive heart failure.  

Next, even though the Veteran has symptoms such as dyspnea, fatigue, dizziness, and syncope, there is no indication that he has had a workload of 3 METs or less resulting from these symptoms.  Metabolic Equivalent of Task, or MET, represents a physiological measure used to determine what activity is appropriate for a person.  A February 2010 VA examiner found that he functioned between 3 and 5 METs activity levels.  This level of activity is consistent with light yard work such as weeding, mowing the lawn using a power mower, and brisk walking.  In March 2010, his physician estimated that he functioned at approximately 4 METs based on his activities.  The January 2013 VA examiner opined that he functioned between 5 and 7 METs.  This level of activity is consistent with golfing with a cart, mowing a lawn using a push mower, and heavy yard work such as digging.  While it is true that, in the previous Remand, the Board found this relatively high score to be inconsistent with previous findings.  However, a June 2016 VA examiner also concluded that he functioned between 3 and 5 METs.  Consequently, a workload of 3 METs or less has not been shown.

Finally, the medical evidence demonstrates that he has never had left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.  In December 2010, a medical provider estimated LVEF at 50 percent.  Based off of testing done in December 2011, the January 2013 VA examiner concluded that that his LVEF was 56 percent.  Lastly, after analyzing the results of an August 2013 echocardiogram, the June 2016 VA examiner determined that his LVEF was between 60 and 65 percent.  As none of these numbers approach the 30 percent threshold, the Veteran's condition does not meet this measure.

Therefore, the Board concludes that a rating in excess of 60 percent for coronary artery disease is not warranted.  


Skin Disorder

In a March 2010 rating decision, the Veteran was denied a rating in excess of 50 percent for his skin disorder, characterized as a staph infection of the lower abdominal wall and furunculosis of the right arm, furuncle with cellulitis of the left cheek, and lesions of the feet.  However, in February 2011, he sent in a statement indicating that he disagreed with the denial.

The Veteran currently receives a 50 percent disability rating for his skin disorder under 38 C.F.R. § 4.118, DC 7899-7806 (2016) (rating as analogous to dermatitis/eczema).  Even though there is no specific Diagnostic Code for his disability, the Board agrees that Diagnostic Code 7806 best describes his symptoms.  Under this Diagnostic Code, a 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

Based on the evidence of record, a rating in excess of 50 percent is not warranted for the Veteran's skin disorder.  There is no evidence that his disorder affects more than 40 percent of his entire body or more than 40 percent of his exposed areas.  The September 2011 VA examiner observed that he had a full beard with no facial, scalp, or ear lesions.  His feet were clear.  The examiner also observed small areas on the right thigh and calf area as well as on the left elbow and calf.  There was no bloody discharge; however, blood appears as a result of him scratching the lesions.  The September 2011 examiner opined that the affected surface area was less than 1 percent of the area described and about 1 percent of his entire body surface.  

During the June 2016 VA examination, the Veteran reported intermittent episodes of eczema on the legs and arms.  He stated that his skin gets dry, red, itchy, and raw with bleeding.  He also reported some darker coloration of his legs from past eczema.  However, the examiner concluded that the affected total body area was between 5 percent and 20 percent.  The examiner also found that none of the skin condition was visible in an exposed area.  Therefore, the area affected by his skin condition is much too small to qualify for a higher rating.

The Board also finds that the Veteran has not required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  The June 2016 VA examiner determined that the Veteran had been treated with topical corticosteroids in the past 12 months.  However, the total duration of medication use was 6 weeks or more, but not constant.  As he did not use topical corticosteroids in a constant or near-constant manner, he does not qualify for a higher rating utilizing this standard.  

Therefore, the Board concludes a rating in excess of 50 percent is not warranted for the Veteran's staph infection with external manifestations.  

In considering the appropriate disability rating for the Veteran's coronary artery disease and skin disorder, the Board has considered the Veteran's statements that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention that VA has not sufficiently considered the severity of his heart and skin disabilities.  However, he has undergone multiple VA medical examinations for both of his disabilities that have provided results that are consistent with his statements through the appeal period.  

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of medical disabilities, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected conditions.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 60 percent for coronary artery disease is denied.

A rating in excess of 50 percent for a skin disorder is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


